Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites a positive electride active material layer provided on a first part of a surface of the current collector and an insulation layer at the remainder of the surface of the current collector.  The plain meaning of these terms thus result in no portion of the the surface of the current collector that does not include a layer thereupon.  Yet all of the drawings provided suggest Applicant intends a broader interpretation of this claim language where there is a third uncoated region of the surface of the current collector.  This conflict between the drawings and the plain meaning of the claim terms is not resolved by unambiguous redefining of claim terms in the specification, thus results in an ambiguity in how the claim should be interpreted.  If Applicant intends to claim astructure such as that shown in Fig. 2, 3, and 4, then Applicant should define 1st and second regions, not one region and the remainder.  If Applicant intends to claim a structure with no exposed current collector, the drawings should be amended to include figures showing such a structure.  For Examination purposes, the Office 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application No. 2015/0243964 to Yu et al. (“Yu”) in view of U.S. Patent Application Publication No. 2021/0194007 to Danno (“Danno”).  Yu discloses an electrode for a lithium ion secondary battery comprising a current collector, onto a which a positive electrode active material layer is applied, and on top of which an insulating layer comprising a polymer binder, an inorganic filler particle having high dielectric constant, and an inorganic lithium ion conductor particle, preferably trilithium phosphate, Yu at paragraphs [0009], [0050] and [0051].  Yu is silent regarding whether the insulating layer extends beyond the edge of the electrode active material to come into contact with a second portion of the positive electrode current collector adjacent to the positive electrode active material layer.
Danno discloses that providing a conformal insulating layer overlapping with the edge of a positive electrode active material layer and coming in sealing contact with the current collector surface adjacent the active material layer can assist in preventing short circuiting between positive and negative electrodes.  Danno at paragraphs [0016]-[0019].  Accordingly, the person of ordinary skill in the art at the time of invention would have reason to extend the insulator layer of Yu to beyond the edge of active material layer to come in sealing contact with a second region of the current collector adjacent the active material layer.
Further regarding claim 5, Yu discloses that the active material layer may have a thickness ranging from 0.5-200 microns and that the insulating layer may have a thickness ranging from 1-100 microns.  Yu at paragraphs [0017] and [0015] respectively.  In order to arrive at a battery maximizing specific capacity, the person of ordinary skill in the art at the time of invention would have reason to choose a thickness for the active material to be greater than the thickness of the inactive insulator layer.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727